Aetos Capital Hedge Fund of Fund Allocation Number of Managers 22Median Position Size 4.5%Maximum Position Size 9.3% Number of Strategies 3Average Position Size 4.3%Top 20 Holdings 99.7% Strategy Allocation1 Equity Hedged: 82% Short-biased Equity: 8% Directional Equity: 10% Product Name:Aetos Capital Long/Short PortfolioAs of January 31, 2010 ProductDescription:The Aetos Capital Long/Short Portfolio is a tactically allocated portfolio comprised of allocations toAetos Capital’s 1940 Act SEC-registered Hedge Funds of Funds, designed to provide U.S. andOffshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach tostrategy allocation, manager selection and portfolio monitoring where risk management is integrated inevery step. As of February 1, 2010: Investment Returns: As of 1/31/10: Aetos CapitalLong/ShortPortfolio2 90-DayTreasury Bills Barclays CapitalAggregate Index S&P 500DRI Index MSCIWorldIndex 1 Year Annualized Return 2.56% 0.14% 8.51% 33.13% 36.59% 3 Year Annualized Return -0.41% 1.80% 6.60% -7.24% -7.31% 5 Year Annualized Return 3.20% 2.69% 5.16% 0.19% 1.62% From Inception through 1/31/10: Average Annualized Return 4.06% 2.22% 5.14% 4.21% 6.08% Annualized Standard Deviation 5.11% 0.48% 3.94% 15.50% 16.62% Sharpe Ratio 0.36 - 0.74 0.13 0.23 Largest Calendar Qtr. Drawdown -9.53% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.07 - Beta:S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
